Exhibit 10.6

 

UNITED NATURAL FOODS, INC.
SECOND AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED VESTING RESTRICTED SHARE UNIT AWARD AGREEMENT

 

This Performance-Based Vesting Restricted Share Unit Award Agreement (this
“Agreement”) effective as of                    , between United Natural
Foods, Inc. (the “Company”) and                            (the “Participant”),
who is an employee of the Company, evidences a Performance Award denominated in
Restricted Share Units to the Participant under the United Natural Foods, Inc.
Second Amended and Restated 2012 Equity Incentive Plan (as amended from time to
time, the “Plan”).  Except in the preceding sentence and where the context
otherwise requires, the term “Company” shall include the Company and all present
and future Subsidiaries.  All capitalized terms that are used in this Agreement
without definition shall have the meanings set forth in the Plan.

 

1.                                      Definitions.

 

(a)                                 Participant, solely for purposes of this
Agreement, means the employee designated above.

 

(b)                                 Performance Criteria means the performance
targets related to one or more performance goals specified in Section 4 of this
Agreement.

 

(c)                                  Performance Period means the period
beginning on           and ending on           .

 

(d)                                 Restricted Share Unit means a right to
receive a payment in the form of any one Share of the Company’s common stock,
par value $0.01 per share, following the successful attainment of the
Performance Criteria to the satisfaction of the Committee.

 

2.                                      Grant of Restricted Share Units.  In
consideration of services rendered and agreed to be rendered, the Company hereby
grants to the Participant, subject to the terms and conditions set forth in this
Agreement and in the Plan,        Restricted Share Units (the “Target Amount”)
(subject to adjustment under Section 4.2 of the Plan), provided that, to the
extent that the Participant vests in greater than one hundred percent (100%) of
the Restricted Share Units (as provided in Section 4 of this Agreement),
additional Restricted Share Units will be paid to the Participant. The maximum
number of Restricted Share Units that may be earned under this Agreement is
subject to the limitation in Section 11.3 of the Plan.

 

3.                                      Vesting.

 

(a)                                 To the extent that the Performance Criteria
under Section 4 of this Agreement have been satisfied as of the last day of the
Performance Period, the Participant shall vest in the number of Restricted Share
Units awarded under this Agreement, as calculated in accordance with Section 4
(the “Earned Amount”), and the Participant’s rights to such vested number of
Restricted Share Units shall become nonforfeitable as of the last day of the
Performance Period, subject to Section 3(e) below.  Except as provided in
Section 3(b) or (c) below, to the extent that such Performance Criteria have not
been satisfied as of the last day of the Performance Period, any

 

--------------------------------------------------------------------------------



 

portion of the Restricted Share Units awarded under this Agreement that does not
vest, as calculated in accordance with Section 4, shall be canceled immediately
and shall not be payable to the Participant.  Prior to the issuance of any
Shares in settlement of any Restricted Share Units, the Committee shall certify
in writing (which may be set forth in the minutes of a meeting of the Committee)
the extent to which the Performance Criteria and all other material terms of
this Agreement have been met.

 

(b)                                 In the event the Participant dies or
terminates employment on account of a Disability before the end of the
Performance Period, the Participant shall vest in that number of Restricted
Share Units as is equal to the product of (i) the Earned Amount that the
Participant would have earned had he not died or had his employment terminated
on account of Disability and (ii) the quotient of (A) the number of days
beginning with the first day of the Performance Period and ending on the date of
the Participant’s death or the date the Participant’s employment is terminated
as a result of Disability, as applicable, and (B) the total number of days in
the full Performance Period (and, for the avoidance of doubt, no additional
Restricted Share Units in which the Participant may have been entitled to vest
in accordance with the Performance Criteria shall vest) and the Participant’s,
or the Participant’s estate’s or beneficiaries’ in the event of Participant’s
death, rights to such vested Restricted Share Units shall not become
nonforfeitable until such time as the Shares issuable in settlement of such
Restricted Stock Units would have been issued pursuant to Section 5 hereof had
the Participant not died or had his employment terminated on account of
Disability. Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion, subject to the requirements of Section 409A of the Code,
approve the vesting of more of the Restricted Share Units than would otherwise
vest based on the application of the provisions of this Section 3(b) upon the
death of the Participant or the termination of the Participant’s employment on
account of Disability.

 

(c)                                  In the event this Award Agreement is
assumed in connection with a Change in Control, the Committee shall make such
adjustments to the Performance Criteria as are necessary to equitably account
for the Change in Control. In the event the Participant’s employment with or
service to the Company or any of its Affiliates is terminated by the Company
without Cause (as defined in the Plan) or if the Participant resigns for Good
Reason (as defined in the Plan), in each case within twelve months after a
Change in Control has occurred, (and before the Restricted Share Units otherwise
have become vested under Section 3(a), (b) or (d)), the Participant shall vest
in the Restricted Share Units having a value equal to the Target Amount granted
under Section 2 of this Agreement (and, for the avoidance of doubt, no
additional amount of Restricted Share Units in which the Participant may have
been entitled to vest in accordance with the Performance Criteria shall vest)
and the Participant’s rights to such vested amount of Restricted Share Units
shall become nonforfeitable as of the date on which the Participant’s employment
with or service to the Company is terminated.

 

(d)                                 In the event of the Participant’s
termination of employment on account of a Retirement before the end of the
Performance Period, unless different treatment is specified in an employment
agreement between the Participant and the Company, the Participant shall
continue to vest in the number of Restricted Stock Units awarded under this
Agreement in accordance with Section 3(a) without regard to any continuous
employment requirements.  For purposes of the Agreement, “Retirement” shall be
defined as the Participant’s voluntary termination of employment on or after the
date the Participant has attained fifty-nine (59) years of age and has provided
ten (10) years of service to the Company.

 

2

--------------------------------------------------------------------------------



 

(e)                                  Except as provided in Section 3(b), (c) or
(d) above or as otherwise provided in any written agreement by and between the
Company and the Participant, if the Participant’s employment with the Company
terminates for any reason prior to the expiration of the Performance Period, all
then-unvested Restricted Share Units shall be canceled immediately and shall not
be payable to the Participant.

 

4.                                      Performance Criteria.  The Performance
Criteria are set forth in Exhibit A to this Agreement.

 

5.                                      Payment.  The Company shall issue to the
Participant one Share for each Restricted Share Unit which has become vested
with respect to the Performance Period pursuant to Section 3 of this Agreement.
The payment of the Shares shall be made to the Participant (or the Participant’s
assignee or beneficiary if permitted by the Plan or the Committee) no later than
March 15th of the calendar year next following the calendar year in which the
Performance Period ends and may be made as a book-entry confirmation or through
the issuance of a certificate evidencing such Shares.

 

6.                                      Rights as a Stockholder.  The
Participant shall have no rights as a stockholder with respect to any Shares
which may be issued upon the vesting of the Restricted Share Units (including,
without limitation, voting rights and any rights to receive dividends or
non-cash distributions with respect to such Shares) unless and until the Shares
have been issued to Participant. No adjustment shall be made for dividends or
other rights for which the record date is prior to the date such Shares are
issued.

 

7.                                      Withholding.  The Company’s obligation
to make payment of vested Restricted Share Units shall be subject to the
Participant’s satisfaction of any applicable federal, state, local and foreign
withholding obligations or withholding taxes, including any employer minimum
statutory withholding (“Withholding Taxes”), and the Participant shall pay the
amount of any such Withholding Taxes to the Company as set forth in this
Section 7.  The Participant may satisfy his or her obligation to pay the
Withholding Taxes by (i) making a cash payment to the Company in an amount equal
to the Withholding Taxes; (ii) having the Company withhold Shares otherwise
deliverable to the Participant pursuant to settlement of vested Restricted Share
Units; or (iii) delivering, actually or by attestation, to the Company shares of
Common Stock already owned by the Participant; provided that in the case of
(ii) or (iii) the amount of such Shares withheld or shares of Common Stock
delivered (with the value of such Shares being based on the Fair Market Value of
a Share of the Company’s Common Stock as of the payment date as determined by
the Committee) shall not exceed the amount necessary to satisfy the minimum
amount of Withholding Taxes.  The Participant acknowledges and agrees that the
Company has the right to deduct from compensation or other amounts owing to the
Participant an amount not to exceed the Withholding Taxes.

 

8.                                      No Guarantee of Employment.  Nothing in
this Agreement or in the Plan shall confer upon the Participant any right to
continue in the employ of the Company, or shall interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
discharge the Participant at any time for any reason whatsoever, with or without
Cause.

 

9.                                      Amendment.  Subject to the restrictions
contained in the Plan, the Committee may waive any conditions or rights under,
amend any terms of or alter, suspend, discontinue, cancel or terminate, this
Agreement and the Restricted Share Units, prospectively or retroactively in time
(and in accordance with Section 409A of the Code with regard to awards subject
thereto); provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination

 

3

--------------------------------------------------------------------------------



 

that would materially and adversely affect the rights of the Participant or any
holder or beneficiary of the Restricted Share Units shall not to that extent be
effective without the consent of the Participant, holder or beneficiary; and
provided further that no consent of the Participant or any holder or beneficiary
shall be required for any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination to the extent necessary to conform
this Agreement to mandatory provisions of applicable federal or state laws,
regulations or rulings, including but not limited to the provisions of
Section 409A of the Code necessary to avoid tax penalties to the Participant. 
The Committee is authorized to make equitable and proportionate adjustments in
the terms and conditions of, and the criteria included in, this Agreement and
the Restricted Share Units as set forth in the Plan.

 

10.                               Determinations by the Committee.  Except as
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or this
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive, and binding upon all Persons.

 

11.                               Provisions of the Plan.  The Participant
hereby acknowledges receipt of a copy of the Plan with this Agreement and agrees
to be bound by all the terms and provisions of the Plan.  This Agreement is
governed by the terms of the Plan, and in the case of any inconsistency between
this Agreement and the terms of the Plan, the terms of the Plan shall govern.
This Agreement, read together with the Plan, represents the entire understanding
and agreement between the Company and the Participant, and shall supersede any
prior agreement and understanding between the parties with respect to the
matters contained herein.  This Agreement, and any payment of Shares in
settlement of the Restricted Share Units, shall be subject to any policy of the
Company regarding the recoupment or clawback of compensation as in effect at the
date of this Agreement or hereafter adopted by the Board to conform to
regulations related to recoupment or clawback of compensation adopted pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

 

12.                               Nontransferability of Restricted Share Units. 
Except as otherwise provided in the Plan, the Restricted Share Units and this
Agreement shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Share
Units otherwise than as permitted by the Plan and this Agreement shall, at the
election of the Company, be null and void. Transfer of the Restricted Share
Units for value is not permitted under the Plan or this Agreement.

 

13.                               Notices.  Any notice required or permitted to
be given to the Participant under this Agreement shall be in writing and shall
be deemed effective upon personal delivery or upon deposit in the United States
mail with postage and fees prepaid.  Any notice or communication required or
permitted to be given to the Company under this Agreement shall be in writing
and shall be deemed effective only upon receipt by the Secretary of the Company
at the Company’s principal office.

 

14.                               Waiver.  The waiver by the Company of any
provision of this Agreement at any time or for any purpose shall not operate as
or be construed to be a waiver of the same or any other provision of this
Agreement at any subsequent time or for any other purpose.

 

4

--------------------------------------------------------------------------------



 

15.                               Section 409A.

 

(a)                                 For the avoidance of doubt, the Restricted
Share Units granted under this Agreement are intended to be exempt from or
otherwise comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be either
exempt from or in compliance therewith. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalty that may be imposed on the
Participant by Code Section 409A or damages for failing to comply with Code
Section 409A.

 

(b)                                 Notwithstanding any other payment schedule
provided herein to the contrary, if the Participant is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then any payment due under this Agreement
that is considered “deferred compensation” under Section 409A of the Code
payable on account of a Participant’s “separation from service” shall not be
made until the date which is the earlier of (A) the expiration of the six
(6) month period measured from the date of such “separation from service” of the
Participant, and (B) the date of Participant’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 15(b) shall be paid to the
Participant in a lump sum in accordance with the Agreement.

 

(c)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of “deferred compensation” (as such term is defined in
Code Section 409A) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Code Section 409A (and, more specifically, Treasury Regulation
1.409A-1(h)) and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(d)                                 For the avoidance of doubt, any payment due
under this Agreement within a period following the Participant’s termination of
employment, death, Disability other event, shall be made on a date during such
period as determined by the Company in its sole discretion.

 

16.                               Governing Law.  The validity, construction and
effect of this Agreement shall be determined in accordance with the laws of the
State of Delaware without giving effect to conflicts of laws principles.

 

17.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company and shall inure to
the benefit of the Participant’s legal representative.  All obligations imposed
upon the Participant and all rights granted to the Company under this Agreement
shall be binding upon the Participant’s heirs, executors, administrator and
successors.

 

18.                               Electronic Communication.  The Company may, in
its sole discretion, decide to deliver any document related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

NAME

 

6

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PERFORMANCE CRITERIA

 

[To Be Determined]

 

A-1

--------------------------------------------------------------------------------